DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghantous et al. [US 2019/0120910] in view of Jiang et al. [CN109860486].
With respect to claims 1 and 11, Ghantous discloses a method for improving cycling performance of a battery, the method comprising: in a first stage, charging the battery with a first-stage current until a voltage of the battery reaches a first-stage voltage value [par. 0030,0078-0079; i.e. the constant current stage in the well-known CC-CV charging method]; in a second stage, charging the battery with a second-stage current until the voltage of the battery reaches a second-stage voltage value, wherein the second-stage voltage value is greater than the first-stage voltage value, and the second-stage current is less than the first-stage current [par. 0030,0078-0079; i.e. the constant voltage stage in the well-known CC-CV charging method; note the CC stage goes up to 90-95% of SOC, see also Fig. 5a]; wherein, the battery comprises a positive electrode, a negative electrode, and a separator located between the positive electrode and the negative electrode [Fig. 1; note a separator is implicit or else a short circuit would be formed between the positive and negative terminals], but fails to disclose wherein a bonding force between the separator and the positive electrode, or a bonding force between the separator and the negative electrode is greater than or equal to 3N/m.
Jiang discloses lithium-ion batteries and the fact separators are a part of the batteries [par. 0004] and teaches a bonding force between the separator and the positive electrode, or a bonding force between the separator and the negative electrode is greater than or equal to 3N/m [par. 0118; peeling force being equated to a bonding force with a value of 12N/M].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Ghantous such that the battery’s separator acquired a bonding force greater than 3 N/m for the benefit of ensuring the material are tightly attached to one another thereby increasing the durability and preventing the battery from coming apart thereby preventing short circuiting/damaging effects.

With respect to claims 7 and 17, Ghantous further discloses wherein the second-stage voltage value is less than a sum of the first-stage voltage value plus 500 millivolts [i.e. stage 1 ending at 90% of 4.2V is less than a difference of 500 millivolts, see par. 0078].


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghantous et al. [US 2019/0120910] and Jiang et al. [CN109860486] as applied above, and further in view of Miura et al. [US 2017/0018818].
With respect to claims 6 and 16, Ghantous discloses wherein the first-stage voltage value is equal to a charging limit voltage of the battery [i.e. the CC limit], but fails to disclose the second-stage voltage value is less than an oxidative decomposition voltage of an electrolyte of the battery.
Miura teaches a method of charging a battery wherein a voltage value is less than an oxidative decomposition voltage of an electrolyte of the battery [par. 0012; i.e. 4.4V].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Ghantous such that the second stage voltage is less than the battery’s oxidative decomposition voltage for the benefit of preventing the battery from entering a damaging state where the electrolytic solution becomes oxidized and decomposed which would lead to a degraded/shortened life of the battery. 

Allowable Subject Matter
Claims 2-5, 8-10, 12-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into their respective independent claims. 
With respect to claims 2 and 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein in the second stage, charging the battery by a first charging mode or a second charging mode until the voltage of the battery reaches the second-stage voltage value; 15 the first charging mode comprises K charging sub-stages sequentially, K is an integer greater than or equal to 2, and the K charging sub-stages are set as i'” charging sub-stage separately, i=1, 2, ..., K; in an i" charging sub-stage, charging the battery with one of an i” current value, and an i” voltage value, and an i” power value; in an (i+1)" charging sub-stage, charging the battery with one of an (i+1)" current value, and an (i+1)" voltage value, and an (i+1)" power value; wherein a 20 charging current value of the (i+1)" charging sub-stage is less than or equal to a charging current value of the i charging sub-stage, or the (i+1)" voltage value is greater than or equal to the i” voltage value, or the (i+1)™ power value is less than or equal to the i” power value; and the second charging mode comprises D charging sub-stages sequentially, D is an integer greater than or equal to 2, and the D charging sub-stages are set as j" charging sub-stage separately, 5 j=1,2,..., D; each of the j charging sub-stage comprises a first j" charging sub-stage and a second j'" charging sub-stage; in one of the first j" charging sub-stage or the second j" charging sub-stage, the battery is not charged, or the battery is charged or discharged with a first j" charging sub-stage current value for a time duration Tj1, and in the other one of the first j" charging sub-stage and the second j" charging sub-stage, the battery is charged with a second j"" charging sub-stage current 10 value for a time duration Tj2; wherein an absolute value of the first j' charging sub-stage current value is less than an absolute value of the second j" charging sub-stage current value.”
Claims 3-5 and 13-15 depend from the claims above and are objected to for the same reasons. 

With respect to claims 8 and 18, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the separator comprises a porous substrate, a heat-resistant layer coated on at least one surface of the porous substrate and a polymer adhesive layer; wherein the polymer adhesive layer is coated on a surface of the heat-resistant layer or a surface of the porous substrate without the heat-resistant layer coating, and the polymer adhesive layer comprises polymer particles, and a number of stack layers of the polymer particles in the polymer adhesive layer is less than or equal to four.”
Claims 9-10 and 19-20 depend from the claims above and are objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859